Title: 24 [i.e. 23] July.
From: Adams, Abigail
To: 


       We dinned at South hampton and set out after dinner for Salsbury 22 miles, where we meant to have passt the night and taken a view of the Town, but when we reachd the Inn we found it fully occupied, and not a single Bed to be had neither at the Inn we went to, or any other in Town, the Court of Assize being held there for the week. Tho nine oclock we were obliged to proceed to the next stage eleven miles, which we did not accomplish till eleven oclock. We then put up at an inn in a small thatchd villiage Woodyats by Name. We were neatly accommodated, but not a single Hut in sight. Through a Country as fertile as Eden and cultivated like a Garden you see nothing but misirable low thatchd Huts moulderd by time with a small old fashiond glass window perhaps two in the whole House. A stone floor is very common. One may travell many miles without seeing a House. On some lone Heath a Shepeards Cottage strikes your Eye, who with his trusty dog is the keeper of a vast flock owned by some Lord, or Duke. If poverty, hunger and want should tempt him to slay the poorest Lamb of the flock, the penal Laws of this Land of freedom would take his Life, from thence I presume the old proverb took its rise, one had as goods be hanged for a Sheep as a Lamb, and if the Lord or Duke was murderd the poor man would no more forfeit his life, than for the Sheep or Lamb, yet surely the crime is very different.
      